Citation Nr: 0331971	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-02 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefit sought on appeal.

In a letter dated May 2002, the veteran withdrew his appeal 
for entitlement to an evaluation in excess of 20 percent for 
a right knee disability.

The issue of entitlement to service connection for a 
bilateral hip disability will be addressed in the Remand 
section below.


FINDINGS OF FACT

1.  By a rating decision dated in December 1995, the RO 
denied service connection for a bilateral hip disability; the 
veteran did not initiate an appeal from the 1995 rating 
decision.

2.  Evidence received since the 1995 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for a 
bilateral hip disability.


CONCLUSIONS OF LAW

1.  The December 1995 decision that denied entitlement to 
service connection or a bilateral hip disability is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the 1995 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for a bilateral hip disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Although the veteran's claims have 
been developed, in part, under the provisions of 38 C.F.R. § 
3.159(b)(1), the only matters that will be decided below will 
be favorable to the veteran.

New and material evidence

A rating decision dated in July 1989 denied service 
connection for a left hip disability.  The veteran was 
notified of this decision in a letter dated in August 1991.  
A timely notice of disagreement was not received with this 
decision.  The veteran filed a claim for service connection 
for a right hip disability as secondary to his service 
connected right knee disability in 1995.  A rating decision 
dated in December 1995 denied the claim because a September 
1995 VA examination found no correlation between any hip 
symptoms and the veteran's service connected right knee 
disability.  The veteran was notified of this decision and of 
his appellate rights, but he did not appeal.  

The veteran attempted to reopen his claim in 2000.  By rating 
decisions dated June 2001 and November 2001, the veteran was 
informed that his claim continued to be denied and he would 
have to submit new and material evidence to reopen his claim.  
Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the December 1995 RO 
decision consisted of the following:

Service medical records were negative for any complaints, 
treatment, or diagnosis of a bilateral hip disorder.  

At his September 1995 VA examination, the veteran reported 
that during the course of the years he developed some pain 
and stiffness from time to time in his hips, which he has 
attributed to favoring of his right knee that was service 
connected.  He indicated that his hips sometimes pain him at 
night and interfere with his sleep to a considerable extent.  
It was noted that x-rays of the hips in January 1995 showed 
no significant abnormality, although there was an area of 
calcification lateral to his left trochanter presumed to be a 
myositis ossificans, and this was accompanied by some slight 
tenderness over that trochanter.  The diagnoses were 
bilateral arthralgias of the hip joints of uncertain cause, 
not accompanied by x-ray evidence of arthritis; and x-ray 
evidence of mild myositis ossificans, lateral to the left 
trochanter and of no important clinical significance.

Evidence received after the December 1995 rating decision 
includes the following:

A November 2000 VA examination indicated that the veteran 
complained of bilateral hip problems, which he considered 
secondary to his knee problems.  The examiner noted that the 
veteran's degenerative joint disease of the right knee 
appeared to have progressed when compared to previous data.  
The degenerative joint disease identified in his left knee 
and both hips more likely than not represented age and 
occupational related changes and was less likely than not 
secondary to his right knee condition.  

VA outpatient treatment records dated September 2001, showed 
that the veteran reported having episodic problems with 
ambulating long distances with lateral tochanteric pain.  On 
examination there was full range of motion of the hips.  With 
abduction there was tenderness over the lateral aspect of the 
trochanteric line.  Hip x-ray showed a trace of 
osteoarthritis "but beautiful residual jt. [joint] space".  
The assessment was bilateral trochanteric bursitis without 
evidence of degenerative joint disease.  A treatment note 
dated December 2001 showed his hips were doing well as long 
as he took Celebrex.  

At his February 2002 RO hearing, the veteran testified that 
he had not been seen by any private physicians.  He indicated 
that his primary care physician had told him his hip problems 
were secondary to the service connected right knee.  The 
Decision Review Officer indicated that he was going to give 
the veteran an opportunity to submit a statement from this 
treating specialist and he had 30 days to get additional 
evidence to the Decision Review Officer.  

The May 2002 supplemental statement of the case indicated 
that the veteran did not submit evidence from his treating 
physician concerning his hips.

In his February 2002 RO hearing, the veteran testified that 
his VA treating physician told him that his hip problems were 
secondary to his service connected right knee.  To fairly 
assess the evidence, the claim must be re-opened and reviewed 
on the basis of the entire record.  Accordingly, the claim is 
re-opened.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral hip disability.  To this extent only, the appeal is 
granted.




REMAND

The veteran testified in his February 2002 RO hearing that 
his VA treating physician told him that his hip problems were 
secondary to his service connected right knee disability.  As 
of the date of the May 2002 supplemental statement of the 
case the RO had not received a statement from the veteran's 
doctor and the claim was denied.  Since the veteran's 
treating physician is a VA physician, the RO and not the 
veteran is responsible for obtaining any statement from the 
veteran's treating physician.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  To ascertain proper development this case 
must be remanded.  See Charles v. Principi, No. 16 Vet. App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the RO must ensure that 
all provisions of VCAA are properly applied in the 
development of this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The claims file should be sent to the 
veteran's treating physician.  The VA 
physician should state an opinion as to 
whether it is at least as likely as not 
that that the veteran's bilateral hip 
disorder is secondary to the veteran's 
service connected right knee disability.  
A complete rationale for the opinion must 
be provided.

2.  The RO must review the claims file 
and ensure that all VCAA notice and duty-
to-assist obligations have been satisfied 
in the development of the claim. 

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



